Listing Report:Supplement No. 111 dated Nov 30, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 245512 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $4,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 26.49% Starting borrower rate/APR: 27.49% / 29.83% Starting monthly payment: $164.35 Auction yield range: 11.29% - 26.49% Estimated loss impact: 10.66% Lender servicing fee: 1.00% Estimated return: 15.83% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 6 First credit line: Nov-2004 Debt/Income ratio: Not calculated Credit score: 720-739 (Nov-2009) Current / open credit lines: 5 / 5 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 10 Length of status: 1y 5m Amount delinquent: $0 Revolving credit balance: $25 Occupation: Waiter/Waitress Public records last 12m / 10y: 0/ 0 Bankcard utilization: 0% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 1 Screen name: JDC23 Borrower's state: Indiana Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Engagement Ring Purpose of loan:This loan will be used to help buy an engagement ring. My girlfriend and I have been dating for a year now and we have a great relationship. We have been living together for the majority of time we have been together and I believe it is time to move our relationship to the next level and pop the big question. I need this loan so she will not know I am making the purchase. We have a joint account where the majority of our money goes. I also have a seperate account that the loan will go into so she does not suspect anything.My financial situation:I am a recent college graduate. I am currently working as a waiter making good tips.Monthly net income: $ 3200Monthly expenses: $ ??Housing: $?759??Insurance: $ Parents Pay??Car expenses: $?200??Utilities: $?100??Phone, cable, internet: $?50? Food, entertainment: $ 200??Clothing, household expenses $ 50??Credit cards and other loans: $?0??Other expenses: $ 0 Information in the Description is not verified. Borrower Payment Dependent Notes Series 345916 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $25,000.00 Prosper Rating: AA Auction Duration: 7 days Term: 36 months Estimated loss: 1.5% Starting lender yield: 12.00% Starting borrower rate/APR: 13.00% / 13.35% Starting monthly payment: $842.35 Auction yield range: 3.29% - 12.00% Estimated loss impact: 1.52% Lender servicing fee: 1.00% Estimated return: 10.48% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 7 First credit line: Nov-1995 Debt/Income ratio: 53% Credit score: 800-819 (Nov-2009) Current / open credit lines: 9 / 9 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 22 Length of status: 14y 11m Amount delinquent: $0 Revolving credit balance: $37,556 Occupation: Food Service Manage Public records last 12m / 10y: 0/ 0 Bankcard utilization: 42% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: psterandpie Borrower's state: Alabama Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 15 ( 100% ) 800-819 (Latest) Principal borrowed: $6,000.00 < mo. late: 0 ( 0% ) 680-699 (Jul-2007) 660-679 (Mar-2007) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 15 Description Lower interest rate My wife and I are general managers for casual dining restaurants. We want to lower our credit card rates and consolidate our payments to one prosper loan.?Combined net monthly?income $6435 (excluding bonus)Mortgage $1920(piti)Auto loan $520 ($11000 balance)Gas/electric $250Insurance $133Gas/food/misc $500Cable,phone,etc $300CC 1 $5000/ $100 month 13%, was 7%BofA loan $32000/ $604 month 14%, was 7%Total $4327Balance per month $2108Our bank raised our rates on all our loans (like most folks) and we want to get them lower again and consolidated into one three year loan. We have $12000 to put toward the loans and this prosper loan will let us accomplish that goal. We can clearly pay the higher monthly amount ($140)?to save on the interest.Thank you for your interst in our listing. Information in the Description is not verified. Borrower Payment Dependent Notes Series 417178 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $10,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 18.0% Starting lender yield: 17.29% Starting borrower rate/APR: 18.29% / 20.50% Starting monthly payment: $362.98 Auction yield range: 17.29% - 17.29% Estimated loss impact: 18.95% Lender servicing fee: 1.00% Estimated return: -1.66% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 3 First credit line: Feb-1996 Debt/Income ratio: 43% Credit score: 700-719 (Nov-2009) Current / open credit lines: 16 / 15 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 33 Length of status: 16y 4m Amount delinquent: $0 Revolving credit balance: $24,386 Occupation: Other Public records last 12m / 10y: 0/ 0 Bankcard utilization: 66% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 4 Screen name: dadobank Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description paying off my credit cards Purpose of loan:This loan will be used to pay off high interest credit cards whose interest have recently been raised by the credit companies.My financial situation:I am a good candidate for this loan because I intend on actually lowering my monthly payments by paying off high interest credit cards and consolidating them into just one loan. I have a great credit history and I been employed with the same company for over 16 years.Current financial situation:Income: $3,000Expenses: $2,395Mortgage: $1,300Auto Insurance: $95Utilities: $200Credit Cards: $600Other Expenses: $200 Information in the Description is not verified. Borrower Payment Dependent Notes Series 429984 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $3,500.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Starting lender yield: 9.94% Starting borrower rate/APR: 10.94% / 13.06% Starting monthly payment: $114.49 Auction yield range: 4.29% - 9.94% Estimated loss impact: 2.13% Lender servicing fee: 1.00% Estimated return: 7.81% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Jun-2000 Debt/Income ratio: Not calculated Credit score: 720-739 (Nov-2009) Current / open credit lines: 11 / 9 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 14 Length of status: 10y 1m Amount delinquent: $0 Revolving credit balance: $12,293 Occupation: Other Public records last 12m / 10y: 0/ 0 Bankcard utilization: 37% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 1 Screen name: Gsmcellz Borrower's state: Florida Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Invest in Prosper Purpose of loan:This loan will be used to? Invest on Prosper , and at the same time help people in Need :)My financial situation:I am a good candidate for this loan because? It will be an automated payment deducted from my checking account.No Late payment , No delinquencies. Information in the Description is not verified. Borrower Payment Dependent Notes Series 430732 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $7,500.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Starting lender yield: 10.94% Starting borrower rate/APR: 11.94% / 14.07% Starting monthly payment: $248.89 Auction yield range: 4.29% - 10.94% Estimated loss impact: 2.14% Lender servicing fee: 1.00% Estimated return: 8.80% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 8 First credit line: Feb-1990 Debt/Income ratio: 20% Credit score: 760-779 (Oct-2009) Current / open credit lines: 10 / 10 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 54 Length of status: 1y 4m Amount delinquent: $0 Revolving credit balance: $162,216 Occupation: Executive Public records last 12m / 10y: 0/ 0 Bankcard utilization: 92% Stated income: $100,000+ Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 2 Screen name: mclapperton Borrower's state: Massachusetts Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 10 ( 100% ) 760-779 (Latest) Principal borrowed: $3,000.00 < mo. late: 0 ( 0% ) 840-859 (Aug-2006) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 10 Description Pulling out of Prosper I've been lending on Prosper for sometime now.? Since moving to MA, I am no longer allowed to lend.That being said, I want to pull out my capital from Prosper and do a little consolidation.Long story short, I've never been late on any payment and I've successfully paid off one Prosper loan already.All of the proceeds that I receive from my current Prosper loans that I've funded will go towards paying this debt. Information in the Description is not verified. Borrower Payment Dependent Notes Series 431624 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $3,500.00 Prosper Rating: B Auction Duration: 7 days Term: 36 months Estimated loss: 5.0% Starting lender yield: 16.00% Starting borrower rate/APR: 17.00% / 19.20% Starting monthly payment: $124.78 Auction yield range: 6.29% - 16.00% Estimated loss impact: 5.28% Lender servicing fee: 1.00% Estimated return: 10.72% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 8 First credit line: Oct-1995 Debt/Income ratio: 12% Credit score: 740-759 (Nov-2009) Current / open credit lines: 7 / 7 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 17 Length of status: 3y 2m Amount delinquent: $0 Revolving credit balance: $2,739 Occupation: Other Public records last 12m / 10y: 0/ 0 Bankcard utilization: 32% Stated income: $1-$24,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 1 Screen name: resplendent-value Borrower's state: Indiana Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Help for childs education Purpose of loan:This loan will be used to help my son pay for education expenses, so that he may take classes next semester.My financial situation:I am a good candidate for this loan because I am able to work full-time and have been for a long time.? I have no house payments or car?payments either.? I am able to pay?my payments/bills on time.??If you have any questions feel free to ask.? I had to relist the loan again due to an?error with Prosper?receiving the correct bill information by e-mail.? Everything is correct now and looking forward to using?Prosper.? If you would please bid for me?it would be appreciated.?? Thanks. Information in the Description is not verified. Borrower Payment Dependent Notes Series 433872 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $3,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 25.0% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $135.71 Auction yield range: 17.29% - 34.00% Estimated loss impact: 27.01% Lender servicing fee: 1.00% Estimated return: 6.99% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 3 First credit line: Jul-2004 Debt/Income ratio: Not calculated Credit score: 640-659 (Nov-2009) Current / open credit lines: 2 / 2 Employment status: Not employed Now delinquent: 0 Total credit lines: 4 Length of status: 0y 1m Amount delinquent: $0 Revolving credit balance: $679 Stated income: Not employed Public records last 12m / 10y: 0/ 0 Bankcard utilization: 90% Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 2 Screen name: platinum-igloo7 Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Responsible student/ small loan Purpose of loan:I have just moved to California and I am attending school. I had money saved up, but it does not look like I will make it to January. In January I start drawing the G.I. Bill basic allowance for housing which is twenty one hundred a month. I just need a small loan until then to pay off my credit card and purchase some equipment for my diving school. My financial situation:I can have this loan paid back within the year. I am a very financially responsible person, there is just no jobs out there. I just recently exited the military in hopes of getting a college degree. I am struggling right now. I have fifteen hundred in the bank and I have two months of rent to pay until which is a total of one thousand dollars. Plus I have my phone bill and vehicle insurance, and gas expenses. I would be very grateful if I could get this loan. A lot of stress would be lifted off my shoulders. Thank you.Monthly net income: $ Monthly expenses: $ ??Housing: $ 512??Insurance: $ 62??Car expenses: $ 70??Utilities: $ -??Phone, cable, internet: $ 65??Food, entertainment: $ 10??Clothing, household expenses $ 0??Credit cards and other loans: $ 50??Other expenses: $ 20 Information in the Description is not verified. Borrower Payment Dependent Notes Series 434606 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $15,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 25.0% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $678.54 Auction yield range: 17.29% - 34.00% Estimated loss impact: 27.01% Lender servicing fee: 1.00% Estimated return: 6.99% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 3 First credit line: Jul-2000 Debt/Income ratio: 38% Credit score: 680-699 (Nov-2009) Current / open credit lines: 6 / 5 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 7 Length of status: 0y 3m Amount delinquent: $0 Revolving credit balance: $8,731 Occupation: Teacher Public records last 12m / 10y: 0/ 0 Bankcard utilization: 85% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 0 Screen name: Kela815 Borrower's state: Louisiana Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Basement Apartment Purpose of loan:This loan will be used to convert my basement into a livable space. My financial situation:I am a good candidate for this loan because I am employed and earn a great salary as a teacher.I just graduate from college a few months ago and got a new job as a teacher. My father bought me a new house as a graduation gift and the basement needs to be renovated. I am planning to use basement rent to pay off the Prosper loan. As an adult, I learned to take a big responsibility and I am proud to say that I have grown and changed a lot. I am also proud of myself paying bills on time for 2 year and improving my credits. Thank you for reading my post. undefined Monthly net income: $ $3,300Monthly expenses: $ ??Housing: $ 850??Insurance: $ 100??Car expenses: $ 300 ??Utilities: $ 50??Phone, cable, internet: $ 40??Food, entertainment: $ 150??Clothing, household expenses $50 ??Credit cards and other loans: $ 200??Other expenses: $ 150 Information in the Description is not verified. Borrower Payment Dependent Notes Series 435368 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $12,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 34.5% Starting lender yield: 17.29% Starting borrower rate/APR: 18.29% / 20.50% Starting monthly payment: $435.58 Auction yield range: 17.29% - 17.29% Estimated loss impact: 35.45% Lender servicing fee: 1.00% Estimated return: -18.16% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 1 First credit line: Nov-1995 Debt/Income ratio: 21% Credit score: 680-699 (Nov-2009) Current / open credit lines: 24 / 19 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 56 Length of status: 13y 5m Amount delinquent: $0 Revolving credit balance: $14,205 Occupation: Professional Public records last 12m / 10y: 0/ 1 Bankcard utilization: 48% Stated income: $100,000+ Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 10 Screen name: lively-payment Borrower's state: Minnesota Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying my off credit cards Purpose of loan:This loan will be used to?pay off high credit card balances.My financial situation:I am a good candidate for this loan because?I am a responsible person.Monthly net income: $4,260.00Monthly expenses: $4,186.00??Housing: $2,036.00??Insurance: $200.00??Car expenses: $800.00??Utilities: $150.00??Phone, cable, internet: $100.00??Food, entertainment: $500.00??Clothing, household expenses $ ??Credit cards and other loans: $400.00??Other expenses: $ Information in the Description is not verified. Borrower Payment Dependent Notes Series 435380 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $4,888.00 Prosper Rating: B Auction Duration: 7 days Term: 36 months Estimated loss: 5.0% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $221.11 Auction yield range: 6.29% - 34.00% Estimated loss impact: 5.63% Lender servicing fee: 1.00% Estimated return: 28.37% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 8 First credit line: Apr-1990 Debt/Income ratio: Self-employed (DTI Not Calculated) Credit score: 760-779 (Nov-2009) Current / open credit lines: 7 / 7 Employment status: Self-employed Now delinquent: 0 Total credit lines: 22 Length of status: 3y 2m Amount delinquent: $0 Revolving credit balance: $38,882 Occupation: Realtor Public records last 12m / 10y: 0/ 0 Bankcard utilization: 28% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 1 Screen name: frugal12 Borrower's state: Arizona Borrower's group: LendersClub Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 1 ( 100% ) 760-779 (Latest) Principal borrowed: $25,000.00 < mo. late: 0 ( 0% ) 740-759 (Oct-2009) 760-779 (Jul-2009) 760-779 (Oct-2008) 780-799 (Jun-2008) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 1 Description Prosper Lender This loan will?replace 2 loansHave enough in bank to take care of this and am saving for emergencies.Have?$9,XXX.xx still?invested in Prosper already as easy collateral.Average?Prosper income lately:??around $700.00? My portfolio states that if everyone paid, I would get 31% :)Goal accomplished:? Became the bank to 178 people.Good note:? 1st payoff was an "F" credit scoreAs J. Paul Getty once said,"I would rather have 1% of 100 peoples efforts than just 100% of my own"FYI:? Structure of debt:$24,465?? ?? 2.99%?? 498/mon? $2,076?? ?? 1.90%?? 36/mon????? $3,897?? ?? 9.76%?? 318/mon? $3,687?? ?? 17.9%?? 87/mon??PAID OFF the rest recently ???Your funds are appreciated and will be returned with?interest! Information in the Description is not verified. Borrower Payment Dependent Notes Series 435392 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $5,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 30.34% Starting borrower rate/APR: 31.34% / 33.74% Starting monthly payment: $215.94 Auction yield range: 11.29% - 30.34% Estimated loss impact: 10.77% Lender servicing fee: 1.00% Estimated return: 19.57% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 7 First credit line: Apr-1990 Debt/Income ratio: 8% Credit score: 660-679 (Nov-2009) Current / open credit lines: 3 / 3 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 9 Length of status: 3y 0m Amount delinquent: $0 Revolving credit balance: $699 Occupation: Construction Public records last 12m / 10y: 0/ 0 Bankcard utilization: 57% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 0 Screen name: red-loan-miser Borrower's state: NorthCarolina Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description new floor Purpose of loan:This loan will be used to for a new floor in my kitchen, a turn around for the drive way and a few side projects.My financial situation:I am a good candidate for this loan because i will pay back the loan on time.Monthly net income: $ 2132Monthly expenses: $ 1317??Housing: $ 550??Insurance: $107
